UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8092


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS DOMINIC BROOKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.   Robert E. Maxwell,
Senior District Judge. (3:04-cr-00040-REM-JES-2; 3:07-cv-00170-
REM-JES)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Dominic Brooks, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus       Dominic    Brooks        seeks      to   appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate     judge     recommended          that      relief     be    denied        and

advised Brooks that the failure to file timely objections to

this recommendation could waive appellate review of a district

court    order     based     upon       the   recommendation.              Despite       this

warning,    Brooks    failed       to    file      objections       to   the       magistrate

judge’s recommendation.

            The     timely     filing         of    specific        objections          to     a

magistrate       judge’s    recommendation              is   necessary        to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned         of    the    consequences             of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Brooks

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                         Accordingly, we deny

a   certificate     of     appealability          and    dismiss     the      appeal.         We

dispense     with    oral     argument        because         the   facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED

                                              2